DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-2, 5-14 are currently pending. This office action is in response to the amendment filed on 12/29/2021. This office action is a second action non-final rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-2, 5-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes 506 (US 2019/0127506).
Concerning claim 1-2, 5-6, 8 Hayes 506 teaches a polymer composition comprising in copolymerized form a monomer mixture of one or more addition polymerizble arylcyclobutene containing monomer (paragraph 0005), one or more aromatic addition polymerizable second monomers such as styrene , alpha methyl styrene, or allyoxystyrene which are vinyl aromatic monomer (paragraph 0020) and preferably an addition polymerizable fourth monomer which can be a diene monomer (paragraph 0022 and 0080-0081). The polymer is indicated to include from 10 to 90 wt% of the addition polymerizable arylcylcobutene containing monomers from 5 to 70 wt% of the one or more aromatic addition polymerizable second monomers from 5 to 40 wt% of a nitrogen heterocycle containing addition polymerizable third monomer and/or one or more addition polymerizeable fourth monomers (paragraph 0024-0025). 
Hayes 506 teaches that the arylcyclobutene containing monomer A can have a structure of (paragraph 0007)

    PNG
    media_image1.png
    143
    324
    media_image1.png
    Greyscale

and teaches that the arylcyclobutene containing monomer A can be an alpha vinyl phenoxybenzocylcobutene, a alphavinyl phenyl benzocyclobutene or an alpha vinyl hydroxynaphthalene benzocylcobutene monomer each of the monomers having a structure which corresponds to the indicated structure of A-1 (paragraph 0019).  As such when one of these indicated monomer A structures is used this would correspond to the claimed structure of Formula A-1-a.  When these exemplary arylclobutene containing monomers are used in combination with the diene monomer which can be the fourth monomer this would result the polymer having the each of the claimed monomer units. 
Hayes 506 does not specifically teach the molar amounts of each of the monomers but as is indicated above does teach wt% amounts of the monomers.  The acrylcylcobutene monomer is indicated to preferably be a monomer such as alpha vinyl phenoxybenzocylcobutene (paragraph 0019) which would have a molecular weight of approximately 222 g/mol. The aromatic monomer in the examples is styrene (Paragraphs 0020, 0130-0131) which would have a molecular weight of approximately 104.15. And exemplary dienes are indicated to include butadiene (paragraph 0022 and 0081) which would have a molecular weight of approximately 54.09 g/mol. Given these values and the indicated weight ranges above the molar values of the different monomers can be determined. The polymer is assumed to have only the three indicated monomers as there is no requirement that the nitrogen heterocycle monomer need be present in the polymer. 
The maximum amount of the polymerizable arylcylcobutene monomer would be for a polymer that has 90 wt% of vinyl methyl benzocyclobutene and 5 wt% of the other components and would result 
The maximum amount of styrene monomer would be for a polymer that has 25 wt% of alpha vinyl phenoxybenzocylcobutene and 5 wt % of butadiene and 70 wt% of the styrene monomer  and would result in a polymer having 12.84 mol% of the alpha vinyl phenoxybenzocylcobutene 76.62 mol% of styrene 10.54 mol% of butadiene.  The minimum amount of the styrene monomer would be for a polymer that has 55 wt% of alpha vinyl phenoxybenzocylcobutene, 40 wt% of butadiene and 5 wt% of styrene and would result in a polymer having 23.93 mol% of the alpha vinyl phenoxybenzocylcobutene 4.64 mol% of styrene  and 71.43 mol% of butadiene.  This would give a range of the addition styrene monomer of from 4.64 to 76.62 mol% which overlaps with the claimed ranges. 
The maximum amount of butadiene monomer would be for a polymer that has 55 wt% of alpha vinyl phenoxybenzocylcobutene, 40 wt% of butadiene and 5 wt% of styrene and would result in a polymer having 23.93 mol% of the alpha vinyl phenoxybenzocylcobutene 4.64 mol% of styrene  and 71.43 mol% of butadiene.  The minimum amount of the butadiene monomer would be for a polymer that has 25 wt% of alpha vinyl phenoxybenzocylcobutene and 5 wt % of butadiene and 70 wt% of the styrene monomer  and would result in a polymer having 12.84 mol% of the alpha vinyl phenoxybenzocylcobutene 76.62 mol% of styrene 10.54 mol% of butadiene.  This would give a range of the addition butadiene monomer of from 10.54 to 71.43 mol% which overlaps with the claimed ranges. 
As such Hayes 506 gives overlapping ranges with the claimed ranges of the monomers. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomers together and to use the claimed amounts of the indicated monomers because Hayes 506 indicates that the monomers can be used together and further teaches overlapping ranges with the claimed ranges of the monomers. 
Concerning claim 7 Hayes 506 further teaches that the diene monomer can be a monomer which specifically includes butadiene (paragraph 0022).  This monomer would fit within the claimed structure. 
Concerning claim 9 Hayes 506 further teaches that the aromatic vinyl monomer is exemplarily styrene (Paragraph 0020) which fits within the claimed structure. 
Concerning claim 13 Hayes 506 further teaches that the polymer composition can comprises the arylcylcobutene containing polymer and one or more organic solvents in which the polymers are soluble (paragraph 0090), which would result in the claimed liquid composition. 
Concerning claim 14 Hayes 506 further teaches that useful organic solvents which can be used for the polymer composition can include , propylenegycol methyl ether acetate, , n-butyl acetate, gamma butyrolactonepropylene glyocol methyl ether and dipropylene glycol dimethyl ether, cylcohexanone, and 2--butanone  (paragraph 0090) all of which are among the claimed solvent. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed solvent in the liquid polymer composition because Hayes 506 teaches that the claimed solvents can be used. 

Allowable Subject Matter
5.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest the claimed polymer which is made from four specific monomers used together having specific amounts of each monomer.
While Hayes 506 does teach that nitrogen heterocycle monomers can be used (paragraph 0024) in combination with the fourth polymerizable monomer, Hayes 506 does not fairly teach or suggest that the combination with specifically a diene or the particular amounts of each monomer which are different from one another. 
Response to Arguments
6.	Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant argues over Hayes 506 that the limitation of non-rejected claim 4 has been incorporated into claim 1.  While this is true upon further consideration the Examiner has determined that the limitations of claim 4 should have been rejected by Hayes 506 and has provided a new rejection as is indicated above.  As such this office action is a second action non final rejection

Conclusion
7.	Claims 1-2, 5-9, 13-14 are rejected. Claims 10-12 have been objected to as being dependent from a rejected base claim. This office action is a second action non final rejection.
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763